           Case 5:19-cr-00081-C Document 59 Filed 04/20/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
                            Plaintiff,        )
                                              )
         vs.                                  )          No. CR-19-81-C
SHAWN MICHAEL THIBEAULT,                      )
                                              )
                            Defendant.        )

                                          ORDER

       Consistent with the provisions of General Order 20-9.1 the Court finds that

emergency conditions due to COVID-19 have materially affected and will materially affect

the functioning of the federal courts generally. It appears that, because defendant is not in

custody, sentencing in this case can be delayed without serious harm to the interests of

justice, the public or the Defendant. Accordingly, the date for filing sentencing memoranda

is extended and sentencing in this matter is continued for 90 days or until the conditions

warranting this delay have changed, whichever is earlier. This stay may also be lifted upon

Motion of either party or by the Court’s in the event circumstances or action by the

Defendant warrants earlier action. Either party may object to this delay by filing an

appropriate Motion within 5 days of the date of this Order.

       IT IS SO ORDERED this 20th day of April 2020.
